     Case: 1:18-cv-03989 Document #: 67 Filed: 07/07/20 Page 1 of 1 PageID #:662

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

John Scatchell
                                        Plaintiff,
v.                                                         Case No.: 1:18−cv−03989
                                                           Honorable John F. Kness
Village of Melrose Park, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 7, 2020:


        MINUTE entry before the Honorable Jeffrey Cummings: The Court has reviewed
the parties' joint status report [66]. The parties shall work together to schedule the
remaining fact depositions discussed in the report prior to the 8/14/20 fact discovery
deadline. The parties continue to meet and confer regarding plaintiff's revised Rule
30(b)(6) notice. If the parties are unable to resolve their dispute, defendant's renewed
motion to quash (limited to five pages) shall be filed by 7/14/20. Plaintiff's response (also
limited to five pages) shall be filed by 7/21/20. The parties are not interested in a
settlement conference at this time. The parties may contact the Courtroom Deputy if they
wish to schedule a settlement conference at a later date. Telephonic status hearing for
status on completion of fact discovery set for 8/18/20 at 10:45 a.m. The call−in number
for the status hearing is (888) 684−8852 and the access code is 3997645. Members of the
public and media will be able to call in to listen to this hearing. Counsel of record will
receive an email 30 minutes prior to the start of the telephonic hearing with instructions to
join the call. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
